Order entered July 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00643-CV

  DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., A MINOR,
                             Appellant

                                              V.

        PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 90628.86

                                          ORDER
       Appellant’s brief is due July 31, 2014. By motion filed July 18, 2014, appellant informs

the Court that the parties are engaged in settlement negotiations, and she seeks a twenty-eight

day extension of time to file her brief in the event an agreement is not reached. We GRANT the

motion and ORDER appellant to file her brief no later than August 28, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE